      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page11ofof16
                                                                        16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                           :       CASE NO. 4:20-CV-02078-MWB
PRESIDENT, INC., et al.,                      :
                                              :
                               Plaintiffs,    :       The Hon. Matthew W. Brann
          v.                                  :
KATHY BOOCKVAR, et al.,                       :
                                              :
                               Defendants.    :


                    BRIEF IN SUPPORT OF MOTION TO INTERVENE

       AND NOW come Intervenors, Mike Kelly, Kathy Barnette, Sean Parnell, Luke Negron,

David Torres, Clay Breece, Dasha Pruett, Daryl Metcalfe, Cris Dush, Thomas Sankey, Kathy

Rapp, Robert Kaufman, Stephanie Borowicz and PA Voters Alliances, by and through their

attorneys Thomas W. King, III, and Thomas E. Breth, through Dillon McCandless King Coulter

& Graham to file the within Brief in Support of Motion to Intervene pursuant to Rule 24(a) of the

Fed. Rules Civ. Proc., stating in support thereof as follows, to wit:

                                        INTRODUCTION

       "If an election is to be determined by a majority of a single vote, and that can be procured

by a party through artifice or corruption, the Government may be the choice of a party for its own

ends, not of the nation for the national good." John Adams, Inaugural Address, Philadelphia

March 4, 1797.

       American citizens deserve fair elections. Every legal – not illegal – vote should be counted.

And no government power, be it state or federal, may deny American citizens the right to observe the

process by which votes are cast, processed, and tabulated. We must protect our democracy with

complete transparency. Defendants, the very officials charged with ensuring the integrity of the
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page22ofof16
                                                                        16




election in Pennsylvania, have so mismanaged the election process that no one can have faith that

their most sacred rights under the United States and Commonwealth Constitutions are being

protected.

       The 2020 General Election will be remembered for the Democratic Party's systematic

evisceration of the Commonwealth's Election Code. While the bedrock of American elections has

been transparency, almost every critical aspect of Pennsylvania’s November 3, 2020, General

Election was effectively shrouded in secrecy and obfuscation. Investigations have uncovered more

than $400 million funneled through a collection of non-profit organizations directly to counties

dictating to election officials how they are to manage the election. These unregulated private funds

were predominantly used to: 1) pay “ballot harvesters,” 2) mobilize ballot pick up units, 3) deputize

and pay political activists to manage ballots; 4) pay election judges and poll workers; 5) establish

drop-boxes and satellite offices; 6) pay local election officials and agents to recruit cities

recognized as democratic strongholds to recruit other cities to apply for grants from non-profits;

7) consolidate counting centers in the urban core to facilitate the movement of hundreds of

thousands of questionable ballots in secrecy without legally required bi-partisan observation; 8)

initiate and implement a two-tier ballot “curing” plan that illegally counted ballots in democrat

strongholds and spoiled similarly situated ballots in republican strongholds; and 9) pay for and

help design the plan to remove the poll watchers from one political party so that the critical

responsibility of determining the validity of the ballot and the validity of the count could be

conducted without oversight.

       These unregulated private funds exceeded the federal government’s March 2020

appropriation to assist local governments in managing the general election during the pandemic.

As these funds flowed through the pipeline directly to hand-picked cities, the outlines of two-tiered




                                                 2
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-3
                                         201 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page33ofof16
                                                                         16




treatment of the American voter began to take place. Local governments in Democrat strongholds

flush with cash to initiate public-private coordinated voter registration drives, allow private access

directly to government voter registration files, access to early voting opportunities, the provision

of incentives such as food, entertainment and gifts for early voters and the off-site collection of

ballots. Outside of the urban core and immediate suburbs, election officials were unable to initiate

such efforts.

       This “shadow-government” operation was funded through grants which dictated methods

and procedures to local election officials and in which the grantors retained the right to “claw-

back” all funds if election officials failed to reach privately set benchmarks. This entanglement

between the private sector and state demands transparency; yet none has been given. The

government officials involved, and the private interests involved have refused repeated demands

for the release of communications outlining the rationale and plan behind spending more than $400

million provided directly to various election officials prior to the 2020 general election. These

funds were used by Democratic counties to help facilitate violations of the Election Code.

       Not all counties within the Commonwealth gave voters an equal opportunity to vote; thus,

jeopardizing the integrity of the 2020 election. In Montgomery, Delaware, Philadelphia, Center,

and Allegheny Counties, the Boards of Elections deviated from the uniform election standards set

forth in Pennsylvania's Election Code and implemented their own arbitrary and capricious

standards.

       In the Commonwealth of Pennsylvania, our Constitution guarantees that "[e]lections shall

be free and equal; and, no power, civil or military, shall at any time interfere to prevent the free

exercise of the right of suffrage.", Art. I, §5 PA Const.; that "secrecy in voting be preserved.", Art.

VII, §4 PA Const.; that "[a]ll laws regulating the holding of elections by the citizens, or for the




                                                  3
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page44ofof16
                                                                        16




registration of electors, shall be uniform throughout the state …", Art. VII, §6 PA Const.; and, that

"[t]he Legislature shall, by general law, provide a manner in which, and the time and place at

which, qualified electors who may … be absent from the municipality of their residence … or who,

on the occurrence of any election, are unable to attend at their proper polling place … may vote,

and for the return and canvass of their votes in the election district in which they respectively

reside." Art. VII, §14 PA Const.

       The Fourteenth Amendment of the United States Constitution forbids a state from

depriving anyone of life, liberty, or property without due process of law. The substantive

component of the Due Process Clause guarantees that all fundamental rights comprised within the

term "liberty" are protected by the Federal Constitution from invasion by the States. The right to

freely and fairly vote in federal elections is a fundamental right protected by the Fourteenth

Amendment of the United States Constitution.

       Further, the Electors Clause of the United States Constitution provides "[e]ach state shall

appoint, in such Manner as the Legislature thereof may direct, a Number of Electors, …" for

President of the United States. Art. II, §1, cl. 2., U.S. Const. In addition, the Elections Clause

provides "[t]he Times, Places and Manner of holding Elections for Senators and Representatives,

shall be prescribed in each State by the Legislature thereof, …" Art. I, §2, cl. 1., U.S. Const.

       At the direction of the Secretary of the Commonwealth, Defendant Kathy Boockvar, and

with her knowledge and assent, Defendants Montgomery, Delaware, Philadelphia, Centre, and

Allegheny County Boards of Elections engaged in illegal conduct, including, but not limited to, 1)

pre-canvassing of absentee and mail-in ballot envelopes prior to Election Day; 2) identification of

defective absentee and mail-in ballot envelopes through a number of methods, including, the

weighing of ballot envelopes to determine whether the outer envelope contained the required inner




                                                  4
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-3
                                         201 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page55ofof16
                                                                         16




secrecy envelope; 3) compiling and releasing of spreadsheets containing confidential voter

information, including, a description of the nature of each voter's defective absentee or mail-in

ballot envelope; 4) facilitating voters in the altering of their absentee and mail-in ballot envelopes,

including, permitting voters to open their outer envelopes, remove and place the ballots into

secrecy envelopes, insert the secrecy envelope into the outer envelope and resealing the outer

envelope; 5) permitting voters to cast provisional ballots in an effort to "cure" previously cast

defective absentee and mail-in ballots; and, 6) refusing to permit authorized representatives to

properly observe the pre-canvassing and canvassing process as required by the Election Code.

       In addition thereto, the Secretary issued guidance which exceeded her authority including,

but not limited to, the expansion of the date procuring effective ballots which was the subject of

an action in the Commonwealth Court of Pennsylvania, Trump, et al., v. Boockvar, et al., 600 M.D.

2020, in which said Court found that the Secretary clearly exceeded her authority. In addition, the

Secretary authorized individuals to backdate entries in the SURE System and/or authorized

Counties Board of Election to improperly delete and alter entries in the SURE System. In Greene

County, Pennsylvania, the Solicitor specifically rejected advice to backdate entries in the SURE

System.

       In Philadelphia, Delaware, and Centre Counties, in violation of State law, multiple ballots

were deposited by single individuals into drop boxes which were unattended and provided using

the not mentioned before private money aforementioned.

       In Centre County, Pennsylvania, the private money was used to purchase a van operated

by a Deputy who was directed to harvest ballots in Centre County, Pennsylvania.

       In Philadelphia County, Delaware County, and Allegheny Counties authorized watchers or

attorneys were denied access all together to ballot counting operations.




                                                  5
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page66ofof16
                                                                        16




       In Philadelphia County, Pennsylvania, voters were offered rewards, such as food, home

goods, and clothing inside polling locations. In addition, thereto, individuals representing the

Democratic party were permitted inside the polling locations. Further, signs misleading voters to

believe that polling locations were only for the voting of democratic votes and threatening “we

know where you live” were placed outside of a poll.

       Votes were cast for deceased individuals in multiple locations in Pennsylvania.

       In Centre County, Pennsylvania, multiple registrations were recorded in the pollbooks

allowing individuals with clearly fraudulent entries to cast multiple votes.

       In Allegheny County, the Defendants commenced the canvass of the ballots and during the

canvass closed the entire facility to all observers whatsoever announcing that the facility was

closed for the day due to “maintenance”. Lawyers and others desiring to be present in the facility

were denied entrance thereto.

       The Defendants permitted ballots lacking dates, addresses, and other important information

to be counted. Specifically, in Allegheny County, by a vote of 2 to 1, the Defendant Board counted

more than 2,000 ballots lacking dates on the envelopes.

       In Philadelphia and Delaware Counties, citizens were threatened with arrest for

videotaping and observing ballots being deposited at drop boxes. Numerous individuals deposited

multiple ballots. In Philadelphia, Pennsylvania, the Mayor of Philadelphia attempted to deposit

two ballots himself.

                                        BACKGROUND

       Intervenors are residents in various counties throughout the Commonwealth of

Pennsylvania (including within the counties identified by the Boards of Elections in this suit) and

all Intervenors voted in their respective counties of residence in the 2020 General Election.




                                                 6
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-3
                                         201 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page77ofof16
                                                                         16




        PA Voters Alliance is a Pennsylvania unincorporated association whose members include

some of the Intervenors. The PA Voter Alliance is an association with members who seek to

ensure, as part of the Association's objectives, public confidence in the integrity of Pennsylvania's

elections, in election results and election systems, processes, procedures and enforcement and that

the public officials act in accordance with the law in exercising their obligations to the people of

the Commonwealth of Pennsylvania. PA Voters Alliance asserts the rights of its members as

electors within the Commonwealth of Pennsylvania.

        Intervenors assert that Defendants' conduct violated Intervenors' First Amendment rights

by illegally discriminating against the Republican Presidential Candidate, Donald Trump, and

favoring the Democrat Presidential Candidate, Joe Biden.

        Intervenors further assert that Defendants' conduct violated Intervenors' Equal Protection

rights by illegally discriminating against Republican Presidential Candidate, Donald Trump, and

in favor of Democrat Presidential Candidate, Joe Biden, with no rational reason or purpose.

        Intervenors further assert that Defendants' conduct violated Intervenors' substantive due

process rights to a fair and free election.

        Intervenors further assert that they can establish a likelihood of success on the merit of

their claims based upon the evidence and expert testimony that they would present, if permitted,

to intervene.

                                              ARGUMENT

        The standard governing intervention of non-parties is enshrined in Rule 24 of the Federal

Rules of Civil Procedure which provides in relevant part as follows:




                                                 7
       Case
        Case4:20-cv-02078-MWB
             4:20-cv-02078-MWB Document
                                Document207-3
                                         201 Filed
                                              Filed11/21/20
                                                    11/23/20 Page
                                                              Page88ofof16
                                                                         16




        “(a) Intervention of Right. On timely motion, the court must permit anyone to
        intervene who: (1) is given an unconditional right to intervene by a federal statute;
        or (2) claims an interest relating to the property or transaction that is the subject of
        the action, and is so situated that disposing of the action may as a practical matter
        impair or impede the movant’s ability to protect its interest, unless existing parties
        adequately represent that interest.”

Fed. R. Civ. P. 24(a).

        The Third Circuit Court of Appeals has interpreted Rule 24 to allow a party to intervene if

the party can demonstrate, “1) a sufficient interest in the litigation, 2) a threat that the interest will

be impaired or affected, as a practical matter, by the disposition of the action; and 3) that its interest

is not adequately represented by the existing parties to the litigation.” Pennsylvania v. President

United States of America, 888 F.3d 52, 57 (3d Cir. 2018). As stated by the Third Circuit in Marks

v. Stinson,

        “undeniably, the Constitution of the United States protects the right of all qualified
        citizens to vote, in state as well as in federal elections. A consistent line of decisions
        by this Court in cases involving attempts to deny or restrict the right of suffrage has
        made this indelibly clear. It has been repeatedly recognized that all qualified voters
        have a constitutionally protected right to vote, Ex parte Yarbrough, 110 U.S. 651
        [4 S.Ct. 152, 28 L.Ed. 274], and to have their votes counted, United States v.
        Mosley, 238 U.S. 383 [35 S.Ct. 904, 59 L.Ed. 1355].”

Marks v. Stinson, 19 F.3d 873, 887 (3d Cir. 1994) citing Reynolds v. Sims, 377 U.S. 533, 554
(1963).

        After an extensive evidentiary hearing that lasted three day, the Marks Court held that

defendants' conduct violated "the First Amendment rights of Plaintiffs by illegally discriminating

in favor of …" the Democrat Candidate over the Republican Candidate; "the equal protection

rights of Plaintiffs by illegally discriminating in favor of …" the Democrat Candidate over the

Republican Candidate "with no rational reason or purpose"; and, "the substantive due process

right of Plaintiffs to a free and fair election.” Marks, 19 F.3d at 887 (3d Cir. 1994).




                                                    8
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page99ofof16
                                                                        16




       Further, the Marks court concluded that the entire state suffers "irreparable injury" when

an improperly elected candidate exercises the powers of his office and when “constitutional

freedoms are lost." Marks, 19 F.3d at 887 (3d Cir. 1994).

       The Supreme Court of Pennsylvania noted that the Elections Code does not provide

election officials with procedures for contacting electors and allowing electors to cure defects in

mail-in and absentee ballots:

                   "As noted herein, although the Election Code provides the procedures
           for casting and counting a vote by mail, it does not provide for the “notice and
           opportunity to cure” procedure sought by Petitioner. To the extent that a voter
           is at risk for having his or her ballot rejected due to minor errors made in
           contravention of those requirements, we agree that the decision to provide a
           “notice and opportunity to cure” procedure to alleviate that risk is one best
           suited for the Legislature." Pennsylvania Democratic Party v. Boockvar, No.
           133 MM 2020, 2020 WL 5554644, at *20 (Pa. Sept. 17, 2020); see also In re:
           November 3, 2020 General Election, 2020 WL 6252803, at *7 (Pa. Oct. 23,
           2020)

       The Supreme Court expressly held that “… [U]nlike in-person voters, mail-in or absentee

voters are not provided an opportunity to cure perceived defects in a timely manner.” Id. at p. 20.

       On November 1, 2020, Frank Dean, Director of Mail-In Elections in Montgomery County,

acknowledged that Montgomery County election officials regularly failed to comply with the

requirement to safely keep the ballots in sealed or locked containers until pre-canvassed by the

board of elections. Director Dean confirmed that election officials daily evaluated and identified

ballots for potential defects, such as, omitted secrecy envelopes and incomplete declarations. In

addition, election officials weighed the ballot envelopes to determine whether secrecy envelopes

were contained within the outer envelopes. Under-weight ballot envelopes were segregated from

other ballot envelopes so that election official could permit electors to alter the envelopes.




                                                  9
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page10
                                                                  10ofof16
                                                                         16




        The photograph below shows some of the thousands of absentee and mail-in ballots pre-

canvassed by the Board of Elections in violation of the Election Code. 1 These defective ballots

were not secured in any way and were easily accessible to the public.




        In violation of electors' right to secrecy in their ballots, election officials used the

information gathered through their inspection of the ballot envelopes to identify the names of

electors who had cast potentially defective ballots. With this information, the election officials

accessed the Statewide Uniform Registry of Electors ("SURE") System to compile lists of

available confidential elector information including, each elector's name, street address, email

address, telephone number, precinct, voter identification number and a description of the potential

defect in the ballot envelope.

        In an October 31, 2020, e-mail, Director Dean emailed the latest list of confidential elector

information to other election officials, Lee Soltysiak and Josh Stein, and wrote:



1
 This “Ballots for Sale” photo was taken on 11/01/2020 by Robert Gillies during a tour of the
Montgomery County mail-in ballot storage and canvass facility.


                                                   10
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page11
                                                                  11ofof16
                                                                         16




       There is authority within the Election Code that authorizes election officials to manually

alter the information contained within the SURE system for the purposes described by Director

Dean. In order to cancel or replace an elector's absentee or mail-in ballot, election officials would

be required to manually alter the information contained in the Commonwealth's Statewide Uniform

Registry of Electors (“SURE”). There is no authority within the Election Code that authorizes

election officials to cancel and/or replace an elector's absentee or mail-in ballot as described by

Defendant Dean.

       Further, in violation of electors' right to secrecy in their ballots, election officials used the

information gathered through their inspection of the ballot envelopes to identify the names of

electors who had cast potentially defective ballots. The Excel spreadsheet attached to Director

Dean’s October 31, 2020, e-mail notes that when mail-in or absentee ballot envelopes were found

to have such defects, a limited number of electors were provided with the opportunity to alter their


                                                  11
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page12
                                                                  12ofof16
                                                                         16




ballot envelopes.   This picture shows page 1 or 124 pages that include thousands of defective

ballot envelopes that elections officials were trying to "cure" in violation of the Election Code.




       Intervenors also seek an Order from this Honorable Court directing Secretary Boockvar to

secure and cease alterations on the records of the SURE System with respect to the 2020

Presidential Election and to prevent the wholesale elimination of the evidence contained on the

SURE System as part of a plan to replace the System, at least while election contests/suits are

pending. The Secretary of State has otherwise publicly announced her office’s intention to proceed

with plans to eliminate the SURE System.

       Despite the clear legal prohibition against efforts to "cure" absentee and mail-in ballot

envelopes, Defendant Boockvar issued guidance just hours before Election Day directing county

boards of elections to provide electors who have cast defective absentee or mail-in ballots with

provisional ballots and to promptly update the SURE system.




                                                 12
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page13
                                                                  13ofof16
                                                                         16




       Deputy Secretary for Elections and Commissions of the Commonwealth issued an email

which stated:




       In order to obtain a provisional ballot on Election Day, an elector who previously requested

an absentee or mail-in ballot must sign an affidavit stating "I do solemnly swear or affirm that my

name is … and that this is the only ballot that I cast in this election." 25 P.S. §3146.8; 25 P.S.

§3050. If an elector has already submitted an absentee or mail-in ballot and that ballot was

received by his or her county board of elections, the elector cannot truthfully affirm that the

provisional ballot is the only ballot cast by them in the election. The provisional ballot is in fact a

second ballot cast by them.




                                                  13
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page14
                                                                  14ofof16
                                                                         16




       Defendants’ actions appear to be coordinated with the Democratic Party that apparently

considered the matter to be URGENT.




       Intervenors assert that there were almost 100,000 provisional ballots cast in the 2020

General Election. Intervenors will produce two expert witnesses whose reports are attached hereto

and marked Exhibit “A” and “B”.         Such experts will identify significant and dispositive

discrepancies/error or misconduct which would call into questions the results of the Presidential

Election in Pennsylvania.

       Finally, Intervenors assert that they would be irreparably harmed if an improperly elected

President of the United States is sworn in violation of the United States Constitution. In light of


                                                14
      Case
       Case4:20-cv-02078-MWB
            4:20-cv-02078-MWB Document
                               Document207-3
                                        201 Filed
                                             Filed11/21/20
                                                   11/23/20 Page
                                                             Page15
                                                                  15ofof16
                                                                         16




the massive nature of Defendants' illegal conduct, it would be a historic constitutional violation of

massive proportions to allow Democrat Presidential Candidate Biden to take office based upon

election results within the Commonwealth of Pennsylvania that cannot be properly and legally

certified as accurate.

        Intervenors can establish that a significant number of the votes cast by absentee and mail-

in ballots were directly impacted by Defendants' illegal and inappropriate conduct. Intervenors can

establish that a significant number of the votes cast by provisional ballots were directly impacted

by Defendants' illegal and inappropriate conduct. The votes cast using voting machines on Election

Day more accurately reflect the will of electorate within the Commonwealth because these votes

were less susceptible to Defendants' illegal and inappropriate conduct.

        Further, Intervenors will not delay this case as they adopt the Briefs filed previously by

Plaintiffs, assert the matters set forth herein, and are fully prepared to proceed with an evidentiary

hearing in this matter in support of Plaintiffs.


                                                        Respectfully submitted,

 Dated: November 21, 2020                               /s/ Thomas W. King, III
                                                        Thomas W. King, III (PA I.D. No. 21580)
                                                        Email: tking@dmkcg.com
                                                        Thomas E. Breth (PA I.D. No. 66350)
                                                        Email: tbreth@dmkcg.com
                                                        Special Counsel for the Amistad Project
                                                        of the Thomas More Society
                                                        Dillon, McCandless, King, Coulter
                                                        & Graham, L.L.P.
                                                        128 West Cunningham Street
                                                        Butler, PA 16001
                                                        Telephone: (724) 283-2200
                                                        Facsimile: (724) 283-2298
                                                        Counsel for Intervenors




                                                   15
Case
 Case4:20-cv-02078-MWB
      4:20-cv-02078-MWB Document
                         Document207-3
                                  201 Filed
                                       Filed11/21/20
                                             11/23/20 Page
                                                       Page16
                                                            16ofof16
                                                                   16




                                      /s/ Timothy P. Griffin
                                      Timothy P. Griffin (VA. I.D. No. 83195)*
                                      Email: tgriffin@thomasmoresociety.org
                                      Special Counsel for the Amistad Project
                                      of the Thomas More Society
                                      Thomas More Society
                                      Amistad Project
                                      115 Sandiges Road
                                      Amherst, VA 24521
                                      Telephone: (434) 660-6198

                                      *Pro Hac Vice Pending




                                 16
